FILED
                            NOT FOR PUBLICATION                               FEB 11 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

PEDRO MADRIGAL-BARCENAS, aka                    No. 10-72049
Juan Reynosa-Varsenas,
                                                Agency No. A088-914-486
              Petitioner,

  v.                                            MEMORANDUM*

ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 14, 2013
                            San Francisco, California

Before: NOONAN, TASHIMA, and GRABER, Circuit Judges.

       Pedro Madrigal-Barcenas petitions for review of the Board of Immigration

Appeals’ denial of his application for cancellation of removal on account of his

conviction for possession of drug paraphernalia in violation of section 453.566 of

the Nevada Revised Statutes. Reviewing de novo, Ruiz-Vidal v. Gonzales, 473

F.3d 1072, 1076 n.2 (9th Cir. 2007), we deny the petition.


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      1. A nonpermanent resident may be eligible for cancellation of removal

only if he "has not been convicted of an offense under [8 U.S.C. § 1182(a)(2)]." 8

U.S.C. § 1229b(b)(1)(C). The offenses listed under § 1182(a)(2) include violations

of "any law . . . relating to a controlled substance (as defined in section 802 of Title

21)." 8 U.S.C. § 1182(a)(2)(A)(i)(II). A state statute that criminalizes possession

of paraphernalia for use with drugs may be a law "relating to a controlled

substance" for these purposes. Minh Duc Luu-Le v. INS, 224 F.3d 911, 916 (9th

Cir. 2000).

      2. The facts of this case are analogous to those in previous decisions

regarding other states’ drug paraphernalia statutes: United States v. Oseguera-

Madrigal, 700 F.3d 1196, 1199–200 (9th Cir. 2012); Bermudez v. Holder, 586 F.3d

1167, 1168–69 (9th Cir. 2009) (per curiam); Estrada v. Holder, 560 F.3d 1039,

1042 (9th Cir. 2009); and Luu-Le, 224 F.3d at 915–16. Those cases require denial

of the petition because Nevada’s drug-paraphernalia statute is materially identical

to the statutes that we considered there.

      3. Because the waiver to inadmissibility under § 1182(h) does not affect

eligibility for cancellation, In re Bustamante, 25 I. & N. Dec. 564, 567 (B.I.A.

2011), interpretations of that provision, e.g., In re Espinoza, 25 I. & N. Dec. 118,

123–26 (B.I.A. 2009), and of the "personal use" exception to deportability under


                                            2
§ 1227, e.g., In re Davey, 26 I. & N. Dec. 37, 38–41 (B.I.A. 2012), are not relevant

here.

        PETITION DENIED.




                                         3